Citation Nr: 0736564	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  99-09 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
asymmetric inflammatory polyarthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his mother and his father


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
March 1999.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was the subject of a Board remand dated in July 
2003. 

The Court of Appeals for Veterans Claims has ruled that the 
Board is obligated to "seek out all issues [that] are 
reasonably raised from a liberal reading of the documents or 
oral testimony submitted prior to the BVA decision."  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 
Vet. App. 127, 129 (1991); Schroeder v. West, 212 F. 3d 1265, 
1271 (Fed. Cir. 2000) (holding that VA has obligation to 
explore all legal theories, including those unknown to the 
veteran, by which he can obtain benefit sought for the same 
disability). 


In a May 2000 VA Form 646, the veteran's representative wrote 
that "[t]he veteran can basically not work because of his 
arthritis."  In the Board's view, this raises a claim for a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  The claims 
file does not reflect that this matter has been adjudicated.  
The matter is referred to the RO for appropriate action.

In November 2004, the veteran was informed of a proposal to 
reduce his monthly VA disability benefit payments effective 
February 1, 2005, based on an apparent overpayment of 
compensation benefits.  Later in November 2004, the veteran 
submitted what he intended to be a notice of disagreement 
with the proposed decision to reduce his monthly payments.  A 
March 2005 notation from the RO on the November 2004 
correspondence from the veteran states "NOT NOD no decision 
yet made."  In June 2005 the RO put into effect the 
reduction in the veteran's compensation.  In September 2005 
the RO received correspondence from the veteran and his 
representative contending the debt was VA's fault, indicating 
that the veteran was experiencing financial hardship, and 
requesting that the veteran's compensation be reduced by $210 
dollars a month rather than $607 per month.  It is not clear 
from the claims file whether a decision has been made with 
respect to this matter.  The matter is referred to the RO for 
appropriate action. 
     
The Board notes that, pursuant to his request, the veteran 
was scheduled for a Travel Board hearing at the RO in July 
1999; however, he cancelled that hearing in correspondence 
dated in June 1999.  In a letter dated in June 2000, the 
veteran was informed that the hearing had been rescheduled 
for July 2000.  However, VA records indicate that the veteran 
failed to report for that hearing.  As he has not provided 
cause for his failure to appear or requested another hearing, 
the veteran's hearing request is deemed withdrawn, and the 
Board will proceed with its review on the present record.  
See 38 C.F.R. § 20.704(d),(e).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the informal hearing presentation submitted by the 
veteran's representative in September 2000, the 
representative noted that the most recent VA examination had 
been conducted nearly two years ago, in November 2005.  He 
requested that, absent a determination on the current record 
that the veteran was entitled a 100 percent schedular rating, 
the veteran's current treatment records be obtained and the 
veteran be provided a new VA examination.  The Board notes 
that the most recent medical evidence of record is dated in 
June 2004, and is over three years old.  The nature of the 
veteran's disability is such that it may progressively worsen 
over time and may require frequent treatment.  Accordingly, 
the Board finds that updating of the veteran's treatment 
records and a new VA examination is warranted.  See 38 
U.S.C.A. §§ 5103A(b)-(d).

Accordingly, the case is REMANDED for the following action:

1. Specifically request the veteran to 
identify the name and address of any and 
all providers of medical treatment for his 
asymmetric inflammatory polyarthritis.  
After any appropriate releases have been 
obtained, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.  

The Board notes that the most recently 
received private medical records were 
dated in June 2004, and the most recently 
received VA records of treatment were 
dated in March 2003. 

The records sought should include those of 
continuing treatment at the VA Medical 
Center in Ann Arbor, Michigan (see 
correspondence from veteran dated in 
September 2005).

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a rheumatology 
examination for the purpose of determining 
the current severity of his service-connected 
inflammatory polyarthritis. 

The RO should send the claims file to the 
examiner for review, and the clinician should 
indicate that the claims file was reviewed.

Ask the examiner to respond, after a 
thorough examination of the veteran and 
review of the record, to the following 
inquiries:

a.  Indicate whether the veteran's 
disease process is active.  

b.  Please list all joints affected by 
the disease; and provide complete range 
of motion studies for each affected 
joint.  Please state whether there would 
be additional loss of motion associated 
with the specified joint due to pain, 
weakness, weakened movement, excess 
fatigability and incoordination.  

c.  If active joint disease is shown, 
please identify all associated 
constitutional manifestations, to include 
the presence or absence of:  fever, 
weight loss, anemia, emaciation, muscular 
and bone atrophy, skin complications, 
gastrointestinal symptoms, capillary 
stasis, imbalance in water metabolism, 
vascular changes, cardiac involvement, 
dry joints, low renal function, postural 
deformities, and low grade edema of the 
extremities.  

d.  Please provide an opinion as to 
whether the veteran's inflammatory 
polyarthritis renders him unable to 
engage in substantially gainful 
employment.  

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



